NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
        parties in the case and its use in other cases is limited. R. 1:36-3.




                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-4942-15T3

OAK KNOLL VILLAGE CONDOMINIUM
OWNERS ASSOCIATION, INC.,

        Plaintiff-Respondent,

v.

CHRIS ANN JAYE,

     Defendant-Appellant.
___________________________________

              Argued October 12, 2017 – Decided October 30, 2017

              Before Judges Nugent and Geiger.

              On appeal from Superior Court of New Jersey,
              Law Division, Special Civil Part, Mercer
              County, Docket No. DC-004807-15.

              Chris Ann Jaye, appellant, argued the cause
              pro se.

              Steven R. Rowland argued the cause                   for
              respondent (Brown Moskowitz & Kallen,                PC,
              attorneys; Mr. Rowland, on the brief).

PER CURIAM

        Defendant Chris Ann Jaye is a unit owner at Oak Knoll Village,

a condominium community in Clinton Township.               She appeals from the

June 2, 2016 order denying her motion for reconsideration of the
March 23, 2016 order entering judgment in favor of plaintiff Oak

Knoll Village Condominium Association, Inc. (Oak Knoll).         The

order awarded Oak Knoll damages for unpaid common element expense

assessments pursuant to N.J.S.A. 46:8B-17 and attorney's fees

incurred in pursuit of its collection action pursuant to N.J.S.A.

46:8B-21.   After careful review of the record and applicable legal

principles, we affirm.

     On June 8, 2015, Oak Knoll filed this collection action in

Hunterdon County on account of defendant's undisputed failure to

pay her common element expense assessments for 2015.   On June 16,

2015, venue was transferred to Mercer County.

     On July 7, 2015, defendant removed this action to the United

States District Court for the District of New Jersey on the basis

of a proposed counterclaim against Oak Knoll under the Fair Debt

Collection Practices Act, 15 U.S.C.A. §§ 1692 to - 1692p.   On July

9, 2015, Oak Knoll filed a motion to remand the case to the

Superior Court of New Jersey, Special Civil Part, and for a fee

award pursuant to 15 U.S.C.A. § 1447(c).   On July 30, 2015, United

States District Court Judge Peter G. Sheridan issued an order and

memorandum opinion granting Oak Knoll's motion to remand the case

back to the Superior Court but denying its application for fees.

In reaching that decision, Judge Sheridan applied well-settled law

that a federal question appearing in a counterclaim is insufficient

                                 2                          A-4942-15T3
to establish federal question jurisdiction before the District

Court.    Finding   no   basis   for       federal   question    or   diversity

jurisdiction, Judge Sheridan remanded the case to the Superior

Court, Special Civil Part.

    On November 4, 2015, Oak Knoll filed a motion for summary

judgment, supported by a certification of Oak Knoll's property

manager, detailing the common element expense arrearages.                      On

November 30, 2015, defendant filed opposing papers.                   While Oak

Knoll's motion was pending, defendant filed several applications

in District Court to re-open the federal action.                Judge Sheridan

denied each of those applications.

    On February 25, 2016, the rescheduled return date of the

motion, the trial court heard oral argument.            Defendant chose not

to appear.    Defendant was permitted to present opposing oral

argument, however, on March 23, 2016.           Defendant does not dispute

that she did not pay her common element expense assessments for

2015.    After hearing this additional oral argument, the trial

court granted summary judgment to Oak Knoll, entering judgment in

the amount of $11,485.80, comprised of association fees of $4415

and attorney's fees of $7070.08.

    On April 12, 2016, defendant moved for reconsideration of the

entry of judgment and a stay of post-judgment collection efforts



                                       3                                A-4942-15T3
pending appeal.        The trial judge issued a June 2, 2016 order

denying defendant's motion.

      On July 14, 2016, defendant filed this appeal.                        Defendant

then moved for leave to consider her appeal timely as to both the

earlier summary judgment ruling and the subsequent order denying

reconsideration.       In an August 15, 2016 order, another panel of

this court ruled:      "The motion is denied as to the March 23, 2016

order.   The appeal is timely as to the June 2, 2016 order denying

reconsideration.       The appeal is limited to that order."

      Defendant later moved before this court for emergent relief

to remove the judgment and lien as well as a later lien obtained

by   plaintiff    as   a   result   of       her    failure     to    pay   her   2016

assessments.1     On August 11, 2016, yet another panel of this court

denied defendant's motion for emergent relief.                  The Supreme Court

also denied emergent relief.

      Defendant    accused    the   trial          court   of   not    reading     the

condominium association agreement.             We note that defendant did not

provide a copy of the agreement as part of the appellate record.

Defendant also failed to provide a transcript of the oral argument




1
  Plaintiff has recovered a subsequent judgment against defendant
for unpaid 2016 common element expenses, Oak Knoll Village
Condominium Association v. Jaye, Docket No. HNT-DC-683-16.


                                         4                                    A-4942-15T3
on February 25, 2016 and the additional oral argument and trial

court's oral decision on March 23, 2016.            See R. 2:5-4(a).

      Defendant raises the following issues in this appeal: (1) the

Appellate Division lacks jurisdiction because no trial court order

has been properly certified as final; (2) default was improperly

entered against her; (3) the trial judge, who is retired on recall,

denied her due process and is incompetent, biased, and unfit; and

(4)   plaintiff     lacks   standing    because     the   plaintiff   did   not

authorize the commencement of this action and did not retain the

law firm representing plaintiff.

      Defendant sued the trial judge twice in the past for his

actions as a judge.         On that basis, defendant claims the trial

judge was biased and should have disqualified himself from hearing

the matter.

      Under   our    rules,    the     judge   of   any    court   "shall     be

disqualified" if the there is any reason "which might preclude a

fair and unbiased hearing and judgment, or which might reasonably

lead counsel or the parties to believe so."                R. 1:12-1(g); see

also Code of Judicial Conduct, Canon 3.17(B)(1) ("Judges shall

disqualify themselves if they have a personal bias or prejudice

toward a party or a party's lawyer. . . ."). "The disqualification

decision is initially left to the discretion of the trial court."

State v. Marshall, 148 N.J. 89, 275-76 (1997).             "[J]udges are not

                                        5                              A-4942-15T3
free to err on the side of caution; it is improper for a court to

recuse itself unless the factual bases for its disqualification

are shown by the movant to be true or are already known by the

court."   Id. at 276; see also State v. De Maio, 70 N.J.L. 220, 222

(E. & A. 1904).

     Defendant did not file a motion to recuse the trial judge

pursuant to Rule 1:12-2.        Nor does the record in this matter

disclose any basis to conclude that the trial judge should have

disqualified himself on the court's own motion.        See R. 1:12-1.

     "'Fundamental   to   any   consideration   of   possible   judicial

disqualification is a showing of prejudice or potential bias.'"

Marshall, supra, 148 N.J. at 276 (quoting State v. Flowers, 109
N.J. Super. 309, 312 (App. Div. 1970)).     "Bias cannot be inferred

from adverse rulings against a party."      Strahan v. Strahan, 402
N.J. Super. 298, 318 (App. Div. 2008); see Marshall, supra, 148

N.J. at 276.   Defendant has not demonstrated that the trial judge

was biased against her.

     The mere suggestion that the trial judge is biased because

defendant has previously sued him does not necessarily require

disqualification or render the judge's rulings void or improper.

"A judge shall not be automatically disqualified upon learning

that a complaint has been filed against the judge with the Advisory

Committee on Judicial Conduct, litigation naming the judge as a

                                   6                             A-4942-15T3
party, or any other complaint about the judge by a party."      Code

of Judicial Conduct, Canon 3.17(E).        "If, however, the judge

concludes that there is a reasonable basis to question the court's

impartiality, the judge may recuse himself or herself."   Ibid.    We

have carefully considered the entire record and find no reasonable

basis to question the trial judge's impartiality or any evidence

of bias.   We are satisfied the trial judge did not abuse his

discretion by not disqualifying himself.

     Defendant's remaining arguments lack sufficient merit to

warrant discussion in a written opinion. R. 2:11-3(e)(1)(E).

     Affirmed.




                                7                           A-4942-15T3